UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6365


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

AUGUSTO LOYOLA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:05-cr-00521-LMB-1; 1:09-cv-01415-LMB)


Submitted:   July 27, 2010                  Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Augusto Loyola, Appellant Pro Se.   Dennis Michael Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Augusto Loyola seeks to appeal the district court’s

orders denying          relief    on     his    28    U.S.C.A.       § 2255      (West       Supp.

2010) motion and his claim for equitable tolling.                                    The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                   A

certificate        of     appealability             will      not     issue       absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the      merits,    a    prisoner          satisfies    this      standard      by

demonstrating        that     reasonable            jurists    would       find       that     the

district      court’s     assessment        of       the    constitutional           claims    is

debatable     or     wrong.        Slack       v.    McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We   have     independently            reviewed       the    record      and

conclude      that      Loyola     has     not       made     the    requisite         showing.

Accordingly,       we     deny    Loyola’s          motion     for    a    certificate         of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3